NO. 12-13-00313-CR

                             IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                        TYLER, TEXAS

CARRIE MILLS CRON,                                  §       APPEAL FROM THE 173RD
APPELLANT

V.                                                  §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                            §       HENDERSON COUNTY, TEXAS

                                     MEMORANDUM OPINION
          Carrie Mills Cron appeals her conviction for felony theft. Appellant raises one issue on
appeal, challenging the trial court’s jurisdiction to revoke her community supervision. We
affirm.


                                             BACKGROUND
          A Henderson County grand jury returned an indictment against Appellant, alleging that
she committed the offense of theft in an amount of $1,500 or more but less than $20,000.
Appellant was placed on deferred adjudication community supervision for a period of six years.
The State filed a motion to proceed with adjudication of guilt and sentence before Appellant’s
community supervision expired. Appellant was not arrested, nor was a hearing conducted, until
after the term of Appellant’s community supervision expired. After a hearing, the trial court
found the allegations contained in the State’s motion to proceed “true,” adjudicated Appellant
guilty of theft, and sentenced her to two years of confinement. This appeal followed.


                             REVOCATION OF COMMUNITY SUPERVISION
          In her sole issue, Appellant contends that the trial court lost jurisdiction to adjudicate her
guilty of the offense of felony theft because the State failed to exercise due diligence to
apprehend her prior to the expiration of her community supervision. The State argues that the
trial court’s judgment should be affirmed because Appellant’s community supervision was
revoked on grounds not applicable to the due diligence defense.
Standard of Review
       We review a trial court’s judgment revoking community supervision under an abuse of
discretion standard. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006). A single
sufficient ground for revocation will support a trial court’s judgment revoking community
supervision. Jones v. State, 571 S.W.2d 191, 193-94 (Tex. Crim. App. 1978). A trial court’s
order revoking community supervision will be affirmed if an appellant does not challenge all
grounds upon which the trial court revoked community supervision. Moore v. State, 605 S.W.2d
926, 926 (Tex. Crim. App. [Panel Op.]1980).
Applicable Law

       At any time during the period of community supervision, a judge may issue a warrant for
violation of any of the conditions of community supervision and cause the defendant to be
arrested. TEX. CODE CRIM. PROC. ANN. art. 42.12, § 21(b) (West Supp. 2013). A court retains
jurisdiction to “revoke, continue, or modify community supervision, regardless of whether the
period of community supervision imposed on the defendant has expired, if before the expiration
the attorney representing the state files a motion to revoke, continue, or modify community
supervision and a capias is issued for the arrest of the defendant.” Id. art. 42.12, § 21(e).
       It is an affirmative defense to revocation for an alleged failure to report to a supervision
officer or to remain within a specified place that the state “failed to contact or attempt to contact
the defendant in person at the defendant’s last known residence address or last known
employment address, as reflected in the files of the department serving the county in which the
order of community supervision was entered.” Id. art. 42.12, § 24. Section 24 applies only to
revocation allegations involving failure to report to an officer as directed, and failure to remain
within a specified place. See id.; Garcia v. State, 387 S.W.3d 20, 23-26 (Tex. Crim. App. 2012)
(“The legislative history reveals that the Legislature intended to replace the common[]law
requirement with the due[]diligence statute to reallocate the burden of proof in those instances in
which the State has timely alleged violations but has not arrested the defendant before the
community[]supervision period has expired.”).




                                                  2
Discussion

         On February 14, 2007, the trial court signed an order that placed Appellant on deferred
adjudication community supervision for a period of six years.1 The order set forth Appellant’s
conditions of community supervision, which required Appellant to report to her supervision
officer at least once each month; pay a supervision fee of $40.00 each month; pay her court
costs, fine, court appointed attorney’s fees, and restitution at the rate of $255.00 each month until
paid in full; and complete three hundred hours of community service at the rate of ten hours each
month.
         On October 31, 2007, the State filed its motion to proceed with adjudication of guilt and
sentence. In its motion, the State alleged that Appellant
                failed to report to her Community Supervision Officer as directed
                for the months of August, September[,] and October, 2007;

                ...

                failed to pay $40.00 per month as directed for supervision fees for
                the months of August, September[,] and October, 2007;

                ...

                failed to pay $255.00 per month as directed for [c]ourt costs,
                restitution[,] and a fine for the months of August, September[,] and
                October, 2007;

                [and]

                failed to work 10 hours per month of community service work as
                directed for the months of June, July, August, September[,] and
                October, 2007[.]

An order for capias was signed on November 14, 2007, a capias was issued on November 26,
2007, and Appellant was arrested on August 29, 2013.
         The hearing on the State’s motion to proceed with adjudication was conducted well
beyond the expiration of Appellant’s term of community supervision. However, the trial court
had jurisdiction because (1) the State filed its motion to proceed with adjudication prior to the


         1
          The order specified that the term of community supervision was to begin on “this date,” which was
February 14, 2007.


                                                    3
expiration date, (2) the capias for Appellant’s arrest was issued prior to the expiration of
Appellant’s community supervision, and (3) the affirmative defense of due diligence is not
jurisdictional. See TEX. CODE CRIM. PROC. ANN. art. 42.12, § 21(b), (e), § 24; see also Garcia,
387 S.W.3d at 23-24; Isidro v. State, No. 04-13-00071-CR, 2013 WL 5570833, at *3 n.2 (Tex.
App.—San Antonio Oct. 9, 2013, no pet.) (mem. op., not designated for publication) (common
law due diligence defense requiring state to prove by preponderance of evidence that it used due
diligence in executing capias and holding a hearing on motion to revoke replaced by statutory
defense in Section 24 of article 42.12).
         Even if we assume the State failed to exercise due diligence in this case, the trial court
did not abuse its discretion in adjudicating Appellant’s guilt and revoking her community
supervision. The due diligence defense is not available with respect to the State’s allegations
that Appellant failed to pay supervision fees; failed to make payments on the total balance of the
court costs, restitution, and fine she owed; and failed to work ten hours of community service for
the months of June, July, August, September, and October. See TEX. CODE CRIM. PROC. ANN.
art. 42.12, § 24; Garcia, 387 S.W.3d at 26. Appellant does not challenge any of these three
grounds on appeal. Because the revocation of Appellant’s community supervision is justified on
the grounds not challenged on appeal, we conclude the trial court did not abuse its discretion in
adjudicating Appellant’s guilt and revoking her community supervision.           See Rickels, 202
S.W.3d at 763; Moore, 605 S.W.2d at 926; Minex v. State, No. 12-13-00062-CR, 2013 WL
5966355, at *2 (Tex. App.—Tyler Nov. 6, 2013, no pet.) (mem. op., not designated for
publication). We overrule Appellant’s sole issue.


                                                    DISPOSITION

         Having overruled Appellant’s sole issue, we affirm the judgment of the trial court.


                                                                  SAM GRIFFITH
                                                                     Justice

Opinion delivered June 30, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.



                                              (DO NOT PUBLISH)




                                                           4
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                              JUNE 30, 2014


                                          NO. 12-13-00313-CR


                                      CARRIE MILLS CRON,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                 Appeal from the 173rd District Court
                        of Henderson County, Texas (Tr.Ct.No. C-14,833)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    Sam Griffith, Justice.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.